                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JUAN M. CASTRO CASTANEDA,                       Case No. 18-06812 BLF (PR)
                                  11
                                                       Plaintiff,                        ORDER OF DISMISSAL
                                  12
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     UNKNOWN,
                                  15                  Defendant.
                                  16

                                  17

                                  18          Plaintiff, proceeding pro se, filed a civil rights complaint pursuant to 42 U.S.C. §
                                  19   1983. The Clerk sent Plaintiff a notice that the action was deficient because he did not pay
                                  20   the filing fee or file an application to proceed In Forma Pauperis (“IFP”). (Docket No. 2.)
                                  21   On November 30, 2018, Plaintiff filed an IFP application which was deficient because it
                                  22   was not the form used for this district and failed to include a signed Certificate of Funds in
                                  23   the Prisoner’s Trust Account and a current prisoner trust account statement showing
                                  24   transactions for the last six months. (Docket No. 3.) On December 10, 2018, Plaintiff
                                  25   filed additional pages which did not remedy any of these deficiencies. (Docket No. 5.)
                                  26          In the interest of justice, the Court granted Plaintiff an extension of time until
                                  27   January 14, 2019, to file the proper IFP application and the necessary supporting
                                  28   documentation. (Docket No. 6.) Plaintiff was advised that failure to respond in
                                   1   accordance with the Court’s order in the time provided would result in the dismissal
                                   2   without prejudice of this action without further notice to Plaintiff. (Id.) On December 31,
                                   3   2018, Plaintiff filed additional documents which again fail to satisfy the requirements of
                                   4   the last court order. (Docket No. 7.)
                                   5            The time for filing a complete IFP application has passed. Accordingly, this action
                                   6   is DISMISSED for Plaintiff’s failure to pay the filing fee or file a complete IFP
                                   7   application in the time provided.
                                   8            The Clerk is directed to terminate all pending motions and close the file.
                                   9            IT IS SO ORDERED.
                                  10           January 22, 2019
                                       Dated: _____________________                        ________________________
                                                                                           BETH LABSON FREEMAN
                                  11
                                                                                           United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\BLF\CR.18\06812Castaneda_dism

                                  26

                                  27

                                  28                                                   2
